DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-4) in the reply filed on June 5, 2022 is acknowledged. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 (see Figs. 1 and 2).  
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (the “Brief Description of Drawings” section of the Specification describe these figures as being representative of conventional technology, i.e. prior art).  See MPEP § 608.02(g).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 4 must be shown or the feature(s) canceled from the claim(s).  Examiner notes that the drawings do not show that the first and second elastic bands’ lower ends overlap one another, nor do the drawings show that the first and second elastic bands’ upper ends overlap one another, as claimed in claim 4—“a lower end of the first elastic band is disposed to overlap a lower end of the second elastic band, and an upper end of the second elastic band is disposed to overlap an upper end of the first elastic band”.  Fig. 5, which is the only figure that shows both a first elastic band (300) and a second elastic band (400), shows that these bands are actually vertically disposed about one another in what is actually a non-overlapping manner, as best as can be understood. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-4 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant uses the terms “therein” and “thereof” (both in line 6), both of which are indefinite because they can be interpreted as being in reference to any element previously recited in the claim language.  Correction is required.  For purposes of examination, “a space portion therein” is being interpreted as meaning the same as “a space portion in the waist end”, as best as can be understood; and “a lower end thereof” is being interpreted as meaning the same as “a lower end of the waist end”, as best as can be understood.
Further regarding claim 1, line 12 recites “a lower end of the waist end”, but earlier in the claim the waist end is already recited to have a lower end (line 6, as best as can be understood, as noted above).  Correction is required.  Examiner suggests “the lower end of the waist end” in line 12.
Regarding claim 2, Applicant utilizes the indefinite terms “thereof” twice (lines 3 and 4), and “therebetween” once (line 7).  Correction is required.  Line 3’s instance of “a lower end thereof” is being interpreted as “a lower end of the inner portion”, as best as can be understood.  Line 5’s instance of “a lower end thereof” is being interpreted as “a lower end of the outer portion”, as best as can be understood.  Line 7’s instance of “therebetween” is being interpreted as “between the first and second seam margins”, as best as can be understood.
Regarding claim 3, Applicant recites “a lower end thereof” (line 3), which is indefinite for the reasons noted above, and will be interpreted as “a lower end of the second elastic band”, as best as can be understood.  Correction is required.
Further regarding claim 3, spanning lines 3-4, Applicant recites “a lower end and circumference of the waist end”.  As best as can be understood, the waist end is already recited as having a lower end, in claim 1, from which claim 3 indirectly depends.  Correction is required.  For purposes of examination, as best as can be understood, “a lower end and circumference of the waist end” is being interpreted as “the lower end and circumference of the waist end”.
Regarding claim 4, Applicant recites “a lower end of the first elastic band” (line 2), “a lower end of the second elastic band” (line 3) and “an upper end of the first elastic band” (line 4).  All of these terms, as recited, are indefinite due to there already being an instance of them positively recited earlier in the claim language.  Correction is required.  Examiner suggests “the lower end of the first elastic band” (line 2), “the lower end of the second elastic band” (line 3), and “the upper end of the first elastic band” (line 4).
Further regarding claim 4, the claimed subject matter is unclear since it does not appear to agree with Fig. 5 of Applicant’s drawings, which actually shows no overlap.  Since the claim language of claim 4 is inconsistent with the drawings of the disclosure, the subject matter sought is unclear.  Correction is required.  For purposes of examination, the only way that the upper ends of the first and second elastic bands can be deemed to overlap, and the only way that the lower ends of the first and second elastic bands can be deemed to overlap, is that the overlap occurs from a perspective above the topmost point of the structure in the Figure (Fig. 5), wherein all of the first elastic band and all of the second elastic band overlap at least a vertical axis therethrough.
Further regarding claim 4, the language requiring the first elastic band’s lower end to overlap the second elastic band’s lower end would contradict the requirement in claim 1 that the lower end of the first elastic band be “in a free state” because the lower end of the first elastic band would seem to need to overlap the seam that affixes the lower end of the second elastic band to the inner and outer portions of the waist end (i.e. if the lower end of the first elastic band is affixed by a seam, it would not be understood to be “in a free state”, as best as can be understood).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardie (GB 987,725 A).
Regarding independent claim 1, Hardie discloses a garment provided with an elastic waist belt (Title discloses elastic garment bands (i.e. elastic waist belt) and the garments fitted with such bands (i.e. the garment)), the garment comprising: a garment body (generally, garment material #13 represents the garment body; Fig. 1) having a waist portion (the waist portion includes the top portion of #13 and the accompanying waistband structure defined by everything shown in the cross-sectional view in Fig. 1) configured to surround a waist when a user wears the garment (the waist band is at least capable of surrounding a hypothetical waist of a hypothetical user, when worn); a waist end made of an elastic material (cover strip #12 is formed of a knit material, wherein knitted materials have at least some degree of elasticity, due to the structure of loops in the course and wale arrangement) that extends in a circumferential direction (Fig. 1; the direction into the page is the circumferential direction), formed such that an inner portion and an outer portion are superimposed to form a space portion therein (the left half in annotated Fig. 1 below can either be an inner portion or an outer portion, and the opposite right half can be the other of the inner or outer portion; the space on the interior of cover strip #12 is a space portion therein; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), and configured such that a lower end thereof is coupled along an upper end of the waist portion (via expansion stitching #17); and a first elastic band (rubber strip #10) inserted and mounted into the space portion of the waist end, and configured to extend in the circumferential direction (see Fig. 1); wherein an upper end of the first elastic band is coupled along an upper end and circumference of the waist end (via expansion stitching #16; see annotated Fig. 1 below), and a lower end of the first elastic band is disposed above a lower end of the waist end in a free state (see Fig. 1; lower end of rubber strip #10 (i.e. first elastic band) is in a free state).

    PNG
    media_image1.png
    700
    697
    media_image1.png
    Greyscale

Regarding claim 2, Hardie discloses that the inner portion of the waist end includes a first seam margin obtained by lifting up a lower end thereof (see annotated Fig. 1 above; Examiner notes that the identification of the first seam margin is made such that the left half represents the “inner portion” of the waist end) and the outer portion includes a second seam margin obtained by lifting up a lower end thereof (see annotated Fig. 1 above); the first seam margin and the second seam margin are disposed symmetrically with each other in a lateral direction with an upper end of the waist portion interposed therebetween (see annotated Fig. 1 above), and are coupled to the upper end of the waist portion through sewing (see annotated Fig. 1 above; expansion stitching #17 is the “sewing”); and the lower end of the first elastic band is disposed symmetrically with the waist portion in a vertical direction above the first seam margin and the second seam margin in a free state without being sewn (see annotated Fig. 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hardie as applied to claims 1 and 2 above.
Regarding claim 3, Hardie discloses that the garment further comprises a second elastic band (rubber strip #11) inserted and mounted into the space portion of the waist end (see annotated Fig. 1 above), made of an elastic material that extends in a circumferential direction (rubber strip #11 is elastic, via the rubber; the direction into the page is the circumferential direction), and configured such that a lower end thereof is coupled along a lower end and circumference of the waist end (lower end of rubber strip #11 is affixed via stitching #17); wherein the lower end of the second elastic band is coupled to the inner portion and outer portion of the waist end through sewing (expansion stitching #17 is the sewing).  Hardie does not teach, in the Fig. 1 embodiment, that the lower end of the second elastic band is in a state of being disposed above the first seam margin and the second seam margin.  However, the embodiment of Fig. 5 involves the second elastic band #11 being disposed above the seam margins that affix the cover material #12 to the garment body #13.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the spaced-apart arrangement of the rubber strip #11 in relation to the cover strip #12 seam margins (see expansion stitching #20; the modification would obviously include incorporating the expansion seam #19 at the lower end of the rubber strip #11 as shown in Fig. 5’s embodiment) for a variety of reasons, including (but not limited to) creating a wider waist band for a wider elasticity area (i.e. resulting in less stress area encountered by the user, and thus increasing the comfort due to larger area of distribution of the inward compression), as well as providing a benefit of a reduced thickness/bulkiness for the lower end of the waist band by an amount of the thickness of the rubber strip #11 in the seam margin area (i.e. as opposed to the thickness, as shown in Fig. 1 alone of Hardie, including six layers of material (folded inner and outer portions being two layers each, the garment material #13 being one layer, and the lower end of the rubber strip #11 being one layer), wherein the modification would result in a thickest section including five layers of material (the same as the six layers specified above, with a subtraction of the one rubber strip #11 layer due to the modification in view of the Fig. 5 embodiment (i.e. moving the rubber strip #11 upwards away from the seam #17, while providing a seam #19 at the lower end of the rubber strip #11 in the modification, resulting in five layers))).

    PNG
    media_image2.png
    691
    744
    media_image2.png
    Greyscale

Regarding claim 4, the modified garment of Hardie (i.e. as explained above with respect to claim 3, from which claim 4 depends) is disclosed to teach all the limitations of claims 1-3, as set forth above, and further teaches that the first elastic band and the second elastic band are formed to have a same vertical width (see Figs. 1 and 5 of Hardie, both of which show a same vertical width for the rubber strips #10 and #11; if Applicant traverses that rubber strips #10 and #11 are of the same vertical width, Examiner notes that it would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed these strips to be the same vertical width, for sake of easier manufacturing based on providing the same raw material as both the rubber strips #10 and #11, as opposed to using differently-sized widths which would require different raw materials during production), a lower end of the first elastic band is disposed to overlap a lower end of the second elastic band, and an upper end of the second elastic band is disposed to overlap an upper end of the first elastic band (see the 35 U.S.C. 112(b) rejection of claim 4 above, regarding the interpretation of this language, as best as can be understood, in light of Applicant’s disclosure and drawings; at least from a perspective directly above the topmost part of the waistband and looking downward towards the waistband, both of the rubber strips #10 and #11 would overlap one another, including their upper ends overlapping and their lower ends overlapping, as best as this limitation can be understood).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732